Citation Nr: 1032060	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for residuals of bilateral 
eye injury. 

3.  Entitlement to service connection for back disorder. 

4.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1981 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  In pertinent part of that rating decision, the RO denied 
the claims for service connection for asbestosis, residuals of 
bilateral eye injury, and back disorder, and it granted service 
connection for bilateral sensorineural hearing loss, assigning 
the disability a noncompensable rating, effective April 15, 2005.  
The Veteran appealed the denial of his claims for service 
connection and the assigned noncompensable rating for bilateral 
sensorineural hearing loss. 

The issues of entitlement for service connection for residuals of 
bilateral eye injury and back disorder, and entitlement for an 
initial compensable evaluation for bilateral sensorineural 
hearing loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of a diagnosis of 
asbestosis or of any other asbestos-related disorder. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis 
have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.   VA's Duty to Notify and Assist  
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
 
Here, prior to the September 2005 RO decision in the matter, VA 
sent a letter to the Veteran in April 2005 informed him of what 
evidence is required to substantiate the claim, and apprised the 
Veteran as to his and VA's respective duties for obtaining 
evidence.  Subsequently, in a March 2006 notice letter, VA 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board finds that any defect with regard to the timing of the 
March 2006 notice to the Veteran is harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  Additionally, the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  
 
In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
 
In this case, the Board notes that the Veteran's service 
treatment records are not currently associated with the claims 
and they were not available during the July 2005 VA respiratory 
examination.  That being said, the Board finds that it may 
proceed with adjudication of claim without prejudice to the 
Veteran.  Essentially, the record does not contain any competent 
medical evidence of a current diagnosis of asbestosis or of any 
other asbestos-related disorder.  Further, the Veteran has denied 
any treatment during service or since service for any respiratory 
problems.  
 
The Veteran has not identified, and the record does not otherwise 
indicate, any additional outstanding existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided). 
 
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for 
asbestosis due to inservice exposure to asbestos. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).   
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 
U.S.C.A. § 3.303(b) is applicable where the evidence, regardless 
of its date, shows that the Veteran had a chronic condition in 
service or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).   
 
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   
 
To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and  
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

In cases involving asbestos exposure, the claim must be analyzed 
under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Although there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section 
H, Topic 29.  

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre- service and/or 
post-service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the claimed 
disease.  
 
The determination as to whether the requirements for service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection 
for asbestosis.  He reports that during service, he was assigned 
to the Asbestosis Abatement Team and he removed asbestos from 
piping in the fire room abroad the U.S.S. L Y Spear.  He further 
reports that he was not provided with any protective gear until 
the end of his assignment.  The Veteran asserts that he has 
asbestosis due to his inservice exposure and he complaints of 
difficulty breathing and progressive cough, but he has denied 
seeking any medical treatment for his symptoms.

While the Board would normally have to wrestle with the matter of 
whether the asbestos related disorders are due to inservice 
asbestos exposure as opposed to any post-service asbestos 
exposure, that question need not be addressed here.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993); see also Ashford v. Brown, 10 Vet. App. 120, 
124-125 (1997).  Even assuming, arguendo, that the Veteran's only 
asbestos exposure was during service, the fact remains that there 
is no current diagnosis of asbestosis or of any other asbestos-
related disorders.  

In the report of a July 2005 VA respiratory examination, the 
examiner stated: "The veteran just assumed that he has 
asbestosis.  He has never been diagnosed by any X-rays or CT scan 
that he has asbestos in the chest."  The examiner noted 
subjective reports of difficulty breathing and cough for the past 
seven to 10 years.  It was noted that the Veteran quit smoking 
two and a half months earlier, and that prior to quitting he 
smoked a pack and a half a day for 20 years.  On physical 
examination, the examiner reported that there was no cough, clear 
breath sounds, and no wheeze or rales.  Pulmonary function test 
interpretation was "Essentially normal spirometry and lung 
volumes.  Decreased ERV is probably secondary to obesity.  No 
Significant response to bronchodilator."  Additionally, the 
chest x-ray film was assessed as negative.  It was noted that 
while there was a faint nodular density seen at the left base, 
the remainder of the lung fields were clear, there was no 
evidence of pleural or pericardial plaque like calcifications, 
and there was no evidence of any hilar or mediastinal masses or 
adenopathy.  No diagnosis of asbestosis or any asbestos-related 
disorders were reported. 

Without a current diagnosis of asbestosis or asbestos-related 
disorder, service connection cannot be granted.  One of the 
requirements for service connection is competent evidence that a 
claimed disability currently exists.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Here, there is no competent evidence 
of any current diagnosis for asbestosis or asbestos-related 
disorder.  

The Board has also considered the Veteran's own lay statements in 
support of his claim, in particular his assertion that he has 
asbestosis as a result of his inservice asbestos exposure.  While 
the Veteran is competent to attest to circumstances of his 
service and other facts surrounding his claim, he is not 
competent to provide an actual diagnosis of a disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also 38 C.F.R. § 3.159(a)(2).  Notably, asbestosis and asbestos-
related disorders are medical conditions that cannot be 
identified by a lay person; rather, it requires diagnostic 
testing and medical expertise to determine its very nature. 

In sum, there is no competent medical evidence of current 
diagnosis of asbestosis or of any other asbestos-related 
disorders.  A necessary element (evidence of a current 
disability) for establishing service connection  has not been 
shown; there is no valid claim.  See Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Service connection for asbestosis is not 
warranted.

 
ORDER

Entitlement to service connection for asbestosis is denied. 


REMAND

The Veteran seeks entitlement to service connection for residuals 
of a bilateral eye injury and a back disorder.  He also seeks an 
initial compensable rating for bilateral sensorineural hearing 
loss.  After a review of the record, the Board finds that 
additional development is necessary prior to adjudication of the 
claims. 

Turning first to the service connection claims, a remand is 
necessary to locate and associate the Veteran's service records 
with his claims folder.  It appears that his service treatment 
records were available and considered by the RO at the time the 
March 2006 statement of the case was issued, but they now are 
missing.  There is no indication in the record that the RO has 
sought to relocate the missing records or notified the Veteran of 
its inability to locate his service treatment records.  
Additionally, there is no indication in the record that the RO 
has attempted to associate the Veteran's service personnel 
records with the claims folder. 

A remand is also warranted to attempt to obtain service and post-
service treatment records identified by the Veteran.  In a June 
2005 statement, the Veteran has indentified inservice treatment 
for injuries to the back and eyes on a hospital ship that was 
stationed in Beirut Bay.  He was also subsequently treated for 
these injuries while onboard the U.S.S. Pharris.  Additionally, 
the Veteran identifies several post-service VA and private 
treatment providers.  See April 2005 and June 2005 statements in 
support of the claims.  The record does not reflect that any 
attempts have been made to obtain these identified records.  

As part of the duty to assist, VA is responsible for gathering 
all pertinent records of VA treatment and all identified private 
treatment records.  38 U.S.C.A § 5103A(c)(3); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Under the VCAA, VA has a duty 
to make reasonable efforts to obtain relevant, identified records 
from VA and private doctors and hospitals.  As noted above, the 
claims file suggests that the RO has not obtained all identified 
relevant records.

In addition to obtaining any additional identified records, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.   38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, although the record reflects that the 
Veteran was afforded VA examinations in conjunction with his 
claims in June 2005, his service treatment records were not 
available at that time.  In light of above, the Board finds that 
a new VA examination that includes review of the claims file is 
warranted.  
  
With regard to the Veteran's claim for an initial compensable 
rating for bilateral sensorineural hearing loss, the Veteran has 
indicated that there has been a worsening of his symptoms and he 
has submitted medical evidence supporting this indication.  See 
November 2009 statement in support of the claims.  The VA's duty 
to assist requires a "thorough and contemporaneous" medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Given the Veteran's 
statement and the fact that it has been more than five years 
since his last VA examinition, and in order to properly assess 
the Veteran's disability, he must be afforded a new examination 
that considers contemporaneous findings pertinent to all 
applicable criteria for a higher rating.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. Part 4.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
copies of the Veteran's service treatment 
records from the appropriate record 
repositories and associate them with the 
claims.

2.  Contact the Veteran and request that he 
identify and provide the necessary 
authorization for all private health care 
providers, who may possess additional records 
pertinent to his claims.  In particular, ask 
the Veteran to submit completed authorization 
forms for the private providers listed on his 
June 2005 statement in support of case. 

3.  Obtain and add to the claims file, copies 
of any outstanding records of VA or private 
treatment pertinent to his claims.  
Specifically noted in this regard are 
treatment records from VA Medical Center in 
Saginaw.  

4.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

5.  After all the available records have been 
associated with the claims folder, the 
Veteran should be scheduled for VA 
examinations, with the appropriate 
specialists, in conjunction with his claims 
for service connection for a back disorder 
and residual of bilateral eye injury claims.  

A.	 Bilateral Eye Examination:  The Veteran's 
claims file and a copy of this remand must 
be made available to the examiners for 
review in conjunction with the 
examination, and the examiners must 
acknowledge such receipt and review in any 
report generated as a result of the 
examination.  All appropriate tests and 
studies should be conducted.  After 
conducting any necessary clinical studies 
and appropriate interviews with the 
Veteran, the examiner must address whether 
it is at least as likely as not that the 
Veteran has any residual disability 
resulting from a bilateral eye injury 
during service.  

B.	Spine Examination:  The Veteran's claims 
file and a copy of this remand must be 
made available to the examiners for review 
in conjunction with the examination, and 
the examiner must acknowledge such receipt 
and review in any report generated as a 
result of the examination.  All 
appropriate tests and studies should be 
conducted.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the examiner 
must address whether it is at least as 
likely as not that the Veteran has any 
current back disorder that is the result 
of his service, including his alleged 
inservice fall.  The examiner is asked to 
comment on the radiological findings from 
June 2005 that show mild sacroiliac 
arthritis and mild degenerative changes in 
the thoracic spine. 

The examiners should include in the 
examination reports the rationale for any 
opinions expressed.   If the examiner is 
unable to address any inquiry sought above, 
then he or she should explain why.

6.  The RO/AMC should schedule the Veteran 
for VA audiological examination to determine 
the current severity of his bilateral 
sensorineural hearing loss.  All studies 
deemed appropriate in the medical opinion of 
the examiner should be performed, and all the 
findings should be set forth in detail.  The 
examiner is also requested to describe the 
functional effects caused by the Veteran's 
hearing disability.  

The claims file should be made available to 
the examiner, who should review the entire 
claims folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  The 
examiner should be asked to comment on 
whether the severity of the Veteran's hearing 
loss causes him any functional impairment. 

7.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then re-adjudicate the claims on 
appeal.  If any benefit sought remains denied, 
the RO should issue an appropriate SSOC and 
provide the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


